Laughlin, J.
(dissenting): On the 16th day of February, 1901, the defendant was arrested without a warrant by a police officer of the city of New York who detected him in the act of picking the pocket of one Eva Schmidt *320while she was standing in front of a show window near Avenue A and Fourth street in the city of New York. The. officer took him to the station house, where he was held over night on the charge of larceny from the person, and the next morning he was arraigned before Magistrate Cornell. In the First Division. City Magistrates’ Court, fourth district, where he was charged,, upon the deposition of said Eva Schmidt, with larceny 'from the person. The defendant pleaded not guilty, and an examination was had and upon the evidence adduced he was held for trial in the Court of Special Sessions. On the nineteenth of the same month the defendant was arraigned in the Court of Special Sessions held by Presiding Justice Jacobs and Justices Holbrook and McKean. v He pleaded not guilty and was discharged on his own recognizance. This is the only record of the original disposition of the prosecution. It does not appear at whose instance the defendant was discharged. The case was not adjourned and the court was not continued. It does not even appear that a formal recognizance was executed by the défendant individually for his appearance at any particular time, or that he was orally directed by the court to appear at any particular time7 for trial or for any further proceeding in the prosecution-against him. After the lapse of more than three years, and on the 5th day of April, 1904, and after a change in the law by which the trial of all such offenses by children is required to be had in a Court "of Special Sessions specially, prescribed, held by one or more justices and known as the Children’s Court (Greater N. Y. Charter,* §§ 1418, 1419, as amd. by Laws of 1902, chap. 590, and amd. by Laws of 1903, chap. 159), the Court , of Special Sessions of the first division, held by Presiding Justice Hinsdale and Justices McKean and Wyatt, assumed to make an order, reciting that the defendant had been discharged on his own recognizance and was under the age of sixteen years, revoking the order of February 19, 1901, discharging him on his own recognizance and directed that the clerk transmit all the papers to the clerk of the Children’s Court, “ there to be dealt with according to law.” On the same day Justice Olmstead, presiding in the Court of Special Sessions, Children’s Court, also assumed to make an order revoking *321the order discharging the defendant on his own recognizance and ordering that defendant be placed on trial. How or by what authority the defendant was brought into court again does not otherwise appear; but he was in fact in court and placed on trial and convicted and sentenced to the house of refuge. The judgment upon which the sentence was imposed shows briefly the original plea in the Court of Special Sessions on the 19th of February, 1901, the discharge and the order revoking the discharge, the placing him on trial and the trial, conviction and sentence; but does not show that'he was required to plead again after the revocation of the discharge. The record of the proceedings on the trial indicates that on account of the death of the .counsel who originally appeared for the defendant, and the appearance of other counsel on this trial, he was required to. plead over again, and that he did plead not guilty. The record shows that the defendant objected at the commencement of this trial in the Children’s Court to being required to plead over again and to any proceedings upon the ground that he had once been discharged, which was,„in effect, an objection to the jurisdiction of the court. ,
I am of opinion that the conrt did not have jurisdiction over the defendant. As already observed, the record of the conviction from which the appeal is taken shows that the defendant was placed on trial on the original charge and by virtue of the original proceedings as modified by the order revoking the discharge. The conviction, therefore, cannot be sustained upon the theory that even though, by discharging the defendant upon his own recognizance without continuing or adjourning the court, jurisdiction was lost yet the crime was not wiped out and the People were at liberty to proceed anew. • I do not question the right of the People to proceed de nova so long as the Statute of Limitations has not run against the prosecution; but, in so proceeding, it is manifest that the defendant being at liberty, it. would be necessary to file an information and obtain a warrant for his arrest and to arraign him upon the charge, which does not appear to have been done. If the doctrine that jurisdiction of an inferior court is not presumed and that the record must show the jurisdictional facts lias any substance left, then this conviction cannot stand. The Court of Special Sessions, of course, *322falls within the category of an inferior court of limited jurisdiction. It follows that its authority must be found in the statute. I have examined the provisions of the statutory law and find none .that either expressly or impliedly confers jurisdiction upon the Court of Special Sessions upon organizing.for the arraignment of a prisoner and after taking a plea to discharge him upon his. own recognizance without any attempt to continue the case either by adjournment of the court or otherwise, and I am convinced that no such authority exists. The offenses over which Courts of Special Sessions in the city of Hew York have jurisdiction are enumerated in the Greater New York charter (Greater N. Y. Charter, § 1409); but the legislative ¿authority conferred upon the court with reference to the arraignment of the defendant, the plea and the trial is that contained in the Code of Criminal Procedure, regulating the authority of Special Sessions generally throughout the State. (Code Crim. Proc. § 741.) Section 699 of the Code of Criminal Procedure provides that “ when the defendant is brought before the magistrate, the charge against him must be distinctly read to . him, arid he must be required to plead thereto.” Section 700 provides that the pleading must be oral and entered upon the minutes of the court and section 701 provides that “ upon a plea other., than a plea of guilty, if the defendant do not demand a trial by jury the court must proceed to . try the issue.” The only express provision, for an adjournment is that.contained in section 703'when a trial by jury is demanded, and even then the, trial of the case must not be postponed more than three days without the consent of the defendant. There are certain provisions of the charter of the city relating to methods of procedure in the Courts of Special Sessions designed to conform theca to those in the Court of General Sessions; but these provisions must be con- . fined strictly to matters of procedure as distinguished from questions of jurisdiction. (Greater N. Y. Charter, §§ 1410, 1412.) In Matter of King (25 N. Y. St. Repr. 792) it was held that the Police Court of Buffalo, which is a Court of Special Sessions, had no. power to adjourn a bastardy proceeding from September 29 to November 27, 1887, citing sections 83.8 to 860 of the Code of Criminal 'Procedure.' The only provision in the statute concerning an adjournment was that on the application of the defendant the case might be adjourned not exceeding thirty days. In People ex rel. Lotz v. *323Norton (76 Hun, 7) it was held that when a Court of Special Sessions is organized and the accused is arraigned and pleads, there is no authority for the substitution of another justice and that by so doing jurisdiction was lost even though the defendant assented thereto. In People ex rel. Johnson v. Webster (92 Hun, 378) it was held that a Court "of Special Sessions having passed an unauthorized sentence ceased to exist and could not be reorganized to pass the proper sentence. . In People v. McPherson (74 Hun, 336) it was held that where the trial of a case is once commenced.as by the arraignment of the defendant and taking of his plea in Court of Special Sessions it must proceed to the end before the same court. In People v. McLaughlin (57 App. Div. 454), where a warrant was issued by a magistrate returnable before himself and the case was then sent before another magistrate, who would have had jurisdiction originally, for trial, it was held that the court was without jurisdiction and the conviction was reversed. In Lattimore v. People (10 How. Pr. 336) it was held that after the trial and conviction in a Court of Special Sessions sentence could not be passed the following day, as the court, not having been continued, terminated and could not be reorganized or revived as the statute confers no such power. In People ex rel. Cook v. Smith (9 N. Y. Supp. 181; affd., 125 N. Y. 692) it was held that when a- trial is had in a Court of Special Sessions and the certificate of judgment delivered to the proper officer the court is functus officio, and, though the judgment orally pronounced was valid, if the certificate of conviction be void the justice has no power to revive the court for the purpose of signing a proper certificate of conviction. In People v. Andrews (50 Hun, 591) it was held that where a magistrate acquiesces in the request of the defendant to have the case presented to the grand jury and sends the papers to the district attorney, this terminates his jurisdiction. In Moore v. Taylor (88 App. Div. 4) it was held under the provisions of the Code of Civil Procedure (§§ 2959, 2960) that by an adjournment for more .than eight days on the return of a summons where the defendant defaulted the court lost jurisdiction. In Handshaw v. Arthur (9 App. Div. 175; affd. on opinion below, 161 N. Y. 664) it was held that by an unauthorized adjournment of a civil case a justice of the peace lost jurisdiction, the court quoting with approval the rule laid down in Jones & Crawford v. Reed (1 *324Johns. Cas. 20) as follows: “The sound rule of construction in respect to the courts of justices of the peace, is to beliberalin reviewing their proceedings as far as respe’ets regularity and form, and strict in holding them to the exact limits of jurisdiction prescribed to them by the statute.” The same principle was applied in Lurman v. Jarvie (82 App. Div. 37; affd., 178 N. Y. 559). In Duel v. Sykes (59 Hun, 117) it was held, construing the provisions of sections 2934 and 2959 of the Code of Civil Procedure, -that an adjournment of a civil case without joining issue, had without the consent of the defendant, terminated the jurisdiction. In Bonney v. Paul (15 N. Y. Supp. 442) where a civil case was adjourned to a day thereafter to be agreed on or, in default of an agreement, to be fixed by the justice, and the defendant failed to appear on the day fixed by the justice pursuant to the agreement, the judgment was reversed for lack of jurisdiction. Many other cases might be cited applying the same doctrine, but these are sufficient, I think, to show that the Court of Special Sessions, which was organized. to try the defendant on his being held for trial thereat by the magistrate, lost jurisdiction over the case by discharging the defendant on his own recognizance without proceeding with the trial or even fixing a time for trial or attempting to continue the court in session therefor.
The defendant was entitled tó “ a speedy and public trial ” (Code Crim. Proc. § 8), and when he was brought before the justices of the Court of- Special Sessions it was their duty, as they did, to organize the court and arraign him and take his plea. The defendant at that time was only about ten years of age, and it may well be that he was discharged on his own recognizance with a view to giving him an opportunity to reform, but the Court of Special Sessions possessed no such authority. It was its duty to keep the court alive and maintain jurisdiction of the case until the judgment was pronounced. This I think it did not do.
Aside from the lack of jurisdiction, which I think is fatal to this conviction, I am of opinion that public policy requires the disapproval of the practice of discharging prisoners upon, their own recognizance. It is an arbitrary exercise of assumed implied judicial authority and is inimical to the public welfare. These magistrates should not be permitted to thus terminate a public prosecution properly instituted. It would be unwise to invest them with *325authority to say who should and who should not be brought to trial; but suffice it to say they have not yet been vested with such authority.
I think, therefore, that the conviction should be reversed and the defendant discharged.
Hatch, J. concurred.
Judgment affirmed.

 Laws of 1901, chap. 466.— [Rep.